NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                         Fed. R. App. P. 32.1



               United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                       Submitted July 22, 2010*
                                        Decided July 23, 2010

                                                Before

                                   FRANK H. EASTERBROOK, Chief Judge 

                                   RICHARD A. POSNER, Circuit Judge

                                   DAVID F. HAMILTON, Circuit Judge

No. 09‐4087

JAEL K. SPEIGHTS,                                    Appeal from the United States District
           Petitioner‐Appellant,                     Court for the Western District of Wisconsin.

        v.                                           No. 09‐cv‐517‐bbc

PETER HUIBREGTSE,                                    Barbara B. Crabb,
     Respondent‐Appellee.                            Judge.

                                              O R D E R

       Jael Speights, a Wisconsin inmate, brought this action under 28 U.S.C. § 2254 after he
was disciplined and sanctioned with the loss of good time.  The district court denied the
petition.  We affirm the judgment.

       A sergeant at the prison where Speights was housed accused him of soliciting her
sexually and pouring semen into her open soft drink while she was away from her desk. 



        *
        The respondent was not served with process in the district court and is not
participating in this appeal.  After examining the brief and the record, we conclude that oral
argument is not necessary.  See FED. R. APP. P. 34(a)(2)(B).
No. 09‐4087                                                                              Page 2

According to the sergeant, Speights had borrowed a pen shortly before her drink was
contaminated, and when she went to his cell to retrieve the pen, Speights was naked.  Later,
after the sergeant momentarily left her desk to store a toilet plunger that Speights returned
to her, she discovered the tainted drink.  The sergeant added that Speights had previously
told her he would “fraternize” with her if he knew he wouldn’t be punished.  A captain
interviewed the sergeant and watched a surveillance video showing that Speights was alone
near the sergeant’s desk during the relevant time frame.  And an investigator told the
captain that Speights had admitted masturbating in his cell before the sergeant’s drink was
tampered with.  Relying on a conduct report drafted by the captain and a written statement
from Speights, a hearing committee found Speights guilty of battery, sexual conduct, and
soliciting prison staff.  See WIS. ADMIN. CODE §§ DOC 303.12(2), 303.15(1)(d) & (f), 303.26(6). 
The hearing committee never watched the surveillance video, but Speights had the help of a
staff advocate, and the advocate had watched the tape and assured the committee that it did
not contain exculpatory evidence.

        After exhausting his administrative remedies, Speights sought review in the
Wisconsin courts, as he was required to do before turning to federal court.  See McAtee v.
Cowan, 250 F.3d 506, 508 (7th Cir. 2001).  Speights argued that there was insufficient
evidence to sustain the disciplinary charges.  A Wisconsin circuit court upheld the hearing
committee’s decision and the Wisconsin Court of Appeals affirmed the circuit court.  See
State ex rel. Speights v. Grams, 768 N.W.2d 63, 2009 WL 617559 (Wis. Ct. App. 2009)
(unpublished opinion).  The appeals court deemed the evidence adequate to support the
hearing committee’s determination and, in reaching that conclusion, reasoned that State ex
rel. Ortega v. McCaughtry, 585 N.W.2d 640, 388‐90 (Wis. Ct. App. 1998) (citing Wolff v.
McDonnell, 418 U.S. 539 (1974)), authorized the committee to rely on the captain’s summary
of the surveillance video instead of reviewing it directly.  Grams, 2009 WL 617559, at *1‐2. 
Speights did not timely seek review with the Wisconsin Supreme Court.

        Speights then filed his petition for habeas corpus.  He argued that the hearing
committee did not provide an adequate statement of reasons explaining its decision and
also had been required to view the surveillance video.  The district court conducted a
preliminary review of his petition under Rule 4 of the Rules Governing Section 2254 Cases
in the United States District Courts and dismissed it.  The district court noted that Speights
had not sought review with the Wisconsin Supreme Court, as would normally be required,
but concluded it was appropriate to bypass the issue of procedural default because
Speights’s petition failed on the merits.  See Torzala v. United States, 545 F.3d 517, 522 (7th
Cir. 2008).  The district court analyzed the opinion of the Wisconsin appellate court and was
satisfied that Speights could not show that the appellate court unreasonably applied federal
law.  In particular the court concluded that the Wisconsin Court of Appeals “was correct in
No. 09‐4087                                                                               Page 3

stating that the disciplinary hearing committee was not required to view the video
surveillance tape.”  

        On appeal, Speights does not challenge the district court’s review of the decision of
the Wisconsin Court of Appeals but instead complains generally that the hearing
committee, and all of the intermediate courts leading to this one, should have reviewed the
surveillance video.  But the Wisconsin courts decided the merits of Speightsʹs challenge to
his prison discipline, so 28 U.S.C. § 2254(d) cabins the scope of federal review.  See White v.
Ind. Parole Bd., 266 F.3d 759, 763‐66 (7th Cir. 2001); Walker v. O’Brien, 216 F.3d 626, 633, 639
(7th Cir. 2000).  A district court cannot grant relief unless the state‐court adjudication was
contrary to or an unreasonable application of federal law as determined by the Supreme
Court or was based on an unreasonable determination of the facts.  28 U.S.C. § 2254(d);
Lucas v. Montgomery, 583 F.3d 1028, 1030 (7th Cir. 2009).  Speights does not argue that the
district court erroneously applied § 2254(d), so the judgment must stand.  

                                                                                    AFFIRMED.